ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 06/22/2021.  
In the current amendment, the claims 1-10 have been amended. Claims 1-10 are pending in the case.  Claims 1 and 8-10 are independent claims.

Claim Rejections - 35 USC § 112
4.	      Claims1-8: Applicant’s amendment corrects the previous rejection by the amendment so that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is not invoked; therefore, the previous rejection is withdrawn.

Allowable Subject Matter
5.	Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 8-10 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Schweble et al. (US 2017/0008754) (hereinafter Schweble) teaches apparatus for emptying a fluid container comprises: (i) a pumping unit configured to pump fluids; (ii) a display device; (iii) a data input unit comprising a read-out device configured to read out fluid type identifying data from at least one marking element of the fluid container automatically and/or input means configured for a manual input of said fluid type identifying data and/or for choosing these fluid type identifying data from a list of reference data displayed on the display device; (iv) an identification unit 
The reference Yamazaki et al. (JP2001206497) (hereinafter Yamazaki) teaches pumping a fuel oil to an in-vehicle tank; thus Yamazaki combining with Schweble, teaches “…allow the user to recognize an identifier of a fuel oil and decision button display to prompt the user to decide on the fuel oil when the fuel oil that is the supply object is supplied to an in-vehicle tank that is the supply destination container” (see [0014], pump fuel oil to an in-vehicle tank; e.g., In the oil supply nozzle 17, a discharge pipe 26 is provided at a tip side of a nozzle body 25 to which an oil supply hose 18 is connected, a grip part 27 having a nozzle lever is provided at a lower side in a front part, and a hand display device 19 is provided at a nozzle body 25 at an upper part of the grip part 27. The hand display 19 includes a hand counter 19 a comprising a transmissive liquid crystal display for displaying an amount of oil supply, and a dial 19 b provided adjacent to the counter 19 a for displaying an oil type. …The dial 19 b is capable of displaying a regular or high-octane character in accordance with an oil type setting).
The reference Chen et al. (US 2011/0320953) (hereinafter Chen) teaches to “project” a user interface as teaching the feature of “display information projected in the …” as claimed (see [0004] projecting a user interface using partitioned streaming; see Fig. 1 and [0027]-[0031], showing on example of projecting a user interface to another environment which could be a smart space, remote environment, and remote client; the wireless link 102 may be any type of communication link; e.g., in [0031], Projecting the mobile terminal 101's features and capabilities may involve exporting the User Interface (UI) images of the mobile terminal 101, as well as command and control, to the external environment whereby, the user may comfortably interact with the external environment in lieu of the mobile terminal 101).
The reference Keigo et al. (JP2009223490) (hereinafter Keigo) teaches to “project” a user interface as teaching the feature of “display information projected in the …” as claimed (see [0009], [0022] and Fig. 2, e.g., in [0009], A projection means for projecting a visible image as a virtual switch in the vicinity of the position on the basis of detection of the calling operation detecting means and a switch operation detecting means for detecting a switch operation of an operator on the visible image are provided; in [0022], As shown in FIG. 2, the virtual switch 10 includes a 1 camera 20 as a calling operation detecting means 30 for detecting an operator's position 16 and a calling operation 18, and a projector 24 as a projection means for projecting a visible image 22 representing a virtual switch image).
Schweble as modified by Yamazaki and/or Chen, and/or Keigo fails to clearly teach or fairly suggest the combination of all limitations as recited in the claims 1 and 8-10 as shown below. 
a projector configured to project, in a vicinity of a supply destination container, display information to allow a user to recognize an identifier of a supply object selected by the user and information to prompt the user to decide on the selected supply object in a state in which a supply of the supply object to the supply destination container is locked; and 
a processor configured to detect a decision operation for confirming the selected supply object on the display information by the user, based on an image in which an action by the user on the display information is captured or distance image information in which distance information is added, the distance information being detected by measuring distances from a plurality of points on the user and the vicinity of the user, and 
unlock a supply for the supply destination container of the selected supply object when the decision operation is detected  

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179